The Court of Appeals reversed the judgment of conviction because "some of the indicated excerpts from the court's oral charge involve suggestions and intimations by the trial judge which cast discredit on the defendant's claim of his innocence" and because "the jury could have placed this interpretation on some remarks contained in the assertions." (Emphasis supplied.)
We take it that by this conclusion the Court of Appeals meant that the trial court's comments on the evidence probably resulted in prejudicial injury to the defendant. If so, a reversal was due. Kabase v. State, 244 Ala. 182,12 So.2d 766(2).
So considered, the writ will be denied.
Writ denied.
BROWN, FOSTER, LIVINGSTON, LAWSON and STAKELY, JJ., concur.